      Case: 1:19-op-45371-DAP Doc #: 13 Filed: 03/04/19 1 of 3. PageID #: 691



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JEFFERSON COUNTY, et al.,                    )
                                             )
                      Plaintiffs,            )
                                             )
vs.                                          )       CASE NO. 4:19-cv-00157-RLW
                                             )
DANNIE E. WILLIAMS, M.D.., et al.,           )
                                             )
                      Defendants.            )

                                    MOTION TO REMAND

       Pursuant to 28 U.S.C. § 1447(c) and for the reasons set forth in Plaintiffs’ Memorandum

in Support of Motion to Remand, which Plaintiffs incorporate herein by reference, Plaintiffs move

for an order remanding this action to the Circuit Court for the Twenty-Second Judicial Circuit, St.

Louis City, Missouri, for lack of subject matter jurisdiction. Plaintiffs also seek such other and

further relief as this Court may deem just and proper.

Dated: March 4, 2018                         Respectfully submitted,

                                             CAREY DANIS & LOWE

                                      By:    /s/ Jeffrey J. Lowe ____________________
                                             Jeffrey J. Lowe #35114
                                             John F. Garvey #35879
                                             Sarah Shoemake Doles #45747
                                             Alyson M. Petrick #68323
                                             8235 Forsyth Boulevard, Suite 1100
                                             St. Louis, Missouri 63105
                                             (314) 725-7700
                                             (314) 721-0905 (facsimile)
                                             jlowe@careydanis.com
                                             jgarvey@careydanis.com
                                             sdoles@careydanis.com
                                             apetrick@careydanis.com




                                            Page 1 of 3
Case: 1:19-op-45371-DAP Doc #: 13 Filed: 03/04/19 2 of 3. PageID #: 692




                                HOLLORAN SCHWARTZ & GAERTNER
                                James P. Holloran
                                Anne Callis
                                9200 Litzsinger Road
                                St. Louis, MO 63144
                                (314) 772-8989
                                (314) 279-1333 (Facsimile)

                                CHURMAN, HOWALD, WEBER,
                                SENKEL & NORRICK, L.L.C.
                                Derek Good, #50300
                                P.O. Box 800 – 301 Main Street
                                Hillsboro, MO 63050
                                (636) 797-2601 / (636) 797-2904 - Facsimile
                                good@thurmanlaw.com

                                MARLER SCHRUM
                                Sara L. Marler, #55056
                                Scott J. Schrum, #67310
                                Ramona Gau, #58686
                                406 E. Karsch Blvd.
                                Farmington, Missouri 63640
                                (573) 747-4573
                                (573) 747-4940 - Facsimile
                                smarler@marlerschrum.com
                                sschrum@marlerschrum.com
                                rgau@marlerschrum.com

                                STYRON & SHILLING
                                Patricia J. Shilling, #36356
                                302 E. Church Street
                                Ozark, Missouri 65721
                                (417) 581-3646
                                pjs@styronlaw.com

                                STRONG-GARNER-BAUER, P.C.
                                Steve Garner, #35899
                                Neil Chanter, #49507
                                Jeff Bauer, #48902
                                415 E. Chestnut Expressway
                                Springfield, MO 658002
                                (417) 887-4300
                                (417) 887-4385 (Facsimile)
                                sgarner@stronglaw.com

                              Page 2 of 3
     Case: 1:19-op-45371-DAP Doc #: 13 Filed: 03/04/19 3 of 3. PageID #: 693



                                             neilchanter@stronglaw.com
                                             jbauer@stronglaw.com

                                             THE LAW OFFICE OF CHRIS R. MILTENBERGER,
                                             PLLC
                                             Chris R. Miltenberger
                                             1360 N. White Chapel, Suite 200
                                             Southlake, Texas 76092
                                             817-416-5060 (office)
                                             817-416-5062 (fax)
                                             chris@crmlawpractice.com

                                             SIMON GREENSTONE PANATIER, P.C.
                                             Jeffrey B. Simon
                                             TX State Bar No. 0078842
                                             1201 Elm Street, Suite 3400
                                             Dallas, Texas 75270
                                             Tel: (214) 276-7680
                                             Fax: (214) 276-7699
                                             jsimon@sgptrial.com

                                             ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 4th day of March, 2019, the foregoing was
filed using the Court’s electronic case filing system, thereby serving all registered attorneys of
record.


                                                    /s/ Jeffrey J. Lowe ____________________
                                                    Jeffrey J. Lowe




                                           Page 3 of 3
